DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 09/01/2022.


Status of Claims


Claims 6-8, 15-17, and 24-26 have been canceled. 
Claims 1, 4, 9, 10, 13, 18, 19, 22, and 27 have been amended. 
Claims 1-5, 9-14, 18-23, and 27 are now pending.

Response to Arguments

Drawing objection is withdrawn in light of amendments.
Specification objection is withdrawn in light of amendments.
Claim objection is withdrawn in light of amendments.
The 35 U.S.C. 112(b) rejection is withdrawn in light of amendments.
Applicant's arguments filed on 09/01/2022 regarding the 35 U.S.C. 101 and 103 rejections of the claims have been fully considered. The Applicant argues the following.
 	As per the 101 rejection, the Applicant argues that the claims are not directed to an abstract idea because the claims are directed to an improvement in monitoring job status of IoT device included a computer-related technology and the claims amount to significantly more than the abstract idea itself.
The Examiner respectfully disagrees. The Examiner maintains the position that the claims are directed to the abstract groupings of Mental Processes and Organizing Human Activity because the claims describe a process of providing job status information by evaluating and analyzing job information and asset data. Evaluating and analyzing job information is considered mental processes (e.g. observation, evaluations, judgements, and opinions). The job information reflect activities performed by a worker and the asset data reflect equipment used by the worker to perform the job which involves Certain Methods of Organizing Human Activity (e.g. managing personal behavior). Per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.
  The Examiner notes that the Step 2A (2) of the 2019 Revised Patent Subject Matter Eligibility Guidance directs the Examiner to determine whether a recited judicial exception is integrated into a practical application. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance directs the Examiner to determine whether the additional elements provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). This analysis includes determining whether an additional element or combination of elements: (1) Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field or (2) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
The Examiner considered the additional elements, individually and in combination, in light of the Applicant’s specification and determined that the claims do not provide a practical application because the additional elements in the claim do not improve upon the functioning of the computer itself or improve another technology. The additional elements recited in the claim (e.g. computer, asset, IoT devices, user interface, etc.) are computer components that are used as a tool to perform the abstract idea of collecting and analyzing data to provide a job status. These additional elements may improve upon the monitoring of job status, which is considered abstract. However, these additional elements do not improve upon the functioning of the computer itself or another technology. As per the October 2019 Patent Subject Matter Eligibility Guidance, an improvement in the judicial exception itself is not an improvement in technology.  Therefore, the additional elements recited in the claims are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer (e.g. enabling automation) does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)).
The Examiner submits that the claims nor specification provide support for an improvement to technology. Per MPEP 2106.05 (a), if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
The 35 U.S.C. 101 rejection is maintained for the reasons stated above.

  	As per the 102 and 103 rejections, the Applicant argues that Bernier and Cella fail to disclose the limitation recited in amended claim 1 and Lee fails to provide for the deficiency. The Applicant argues that Bernier’s invention uses operator input to determine job status.
The Examiner respectfully disagrees. Bernier in view of Cella teach the limitations of amended claim 1 as shown below, as the amended claim include limitations of canceled claims 6, 7, and 8. Claim 1 include the limitation of “providing job status information”, however, a specific job status was not claimed nor does the claim state that status information cannot be obtained from operator input. Bernier teaches providing status of a connected unit 102 (i.e. asset) such as operational, current runtime, outside geofenced area, etc. [0086] using various sensors [0053]. The Examiner provided an example of Bernier providing a completeness/productivity job status by tracking operational time, the equipment, job site, and operator information relating to the specific job [0073].  This operator information includes operator schedules, operator routes, operator location, fuel costs, repair and maintenance needs, etc. [0108]. Some operator information can be gathered from the connected unit the operator is using and/or a mobile device of the operator (e.g. routes, location, time) [0071]. However, claim 1 is referring to evaluation of received location data, vibration data, and speed data in which Bernier teaches are received from sensors attached to the asset [0053]. Therefore, the Examiner submits that Bernier in view of Cella teach every element recited in the amended claim 1.  

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-14, 18-23, and 27 are rejected under 35 U.S.C. 101 because the claimed invention, “System and Method for Providing Job Status Information of Assets”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-5, 9-14, 18-23, and 27 are directed to a statutory category, namely a process (claims 1-5 and 9), a machine (claims 10-14 and 18) and a manufacture (claims 19-23 and 27).
Step 2A (1): Independent claims 1, 10, and 19 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity, based on the following claim limitations: “providing job status information of at least one asset; receiving job information for one or more jobs; receiving location data, vibration data, and speed data; evaluating the received location data, vibration data, and speed data with respect to the received job information for the one or more jobs to determine job status of the at least one asset…based on a specified condition, wherein the evaluation of vibration data includes determining if the vibration data is between a predetermined acceptable range, wherein the acceptable range is defined by the lower-bound (LB) & upper-bound (UB) level of vibration, which is derived from historic data gathered for each device,  or if the vibration threshold is reached, wherein the vibration threshold is determined by processing vibration data through any of: a low pass filter, hi pass filter, or a combination thereof to minimize false positive or false negative, and the evaluation of speed data includes if the speed data is between a predetermined range; and providing alerts regarding the job status. ”. These claims are directed towards evaluating and analyzing job information and asset data to determine job status of the asset. Dependent claims 2-5, 9, 11-14, 18, 20-23, and 27  further describe the job information and the evaluation process of the asset data. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Mental Processes which includes which includes observations, evaluations, judgments, and opinions.  Per the October 2019 Patent Subject Matter Eligibility Guidance pg. 7, claims that recite mental processes include limitations of “collecting information, analyzing it, and displaying certain results of the collection and analysis”. The Examiner submits that the claims are also directed to Certain Methods of Organizing Human Activity as the job information reflect activities performed by a worker and the asset data reflect equipment used by the worker to perform the job. Therefore, claims 1-5, 9-14, 18-23, and 27 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 3-4, 10, 12-13, 19, and 21-22 recite additional elements of a computer, at least one asset, IoT device, machine learning, the IoT device includes a communication device enabled for cellular or other wireless communication via SIMs installed in the communication device, a system comprising a storage database and a decision system including a processor, a non-transitory computer-readable medium having executable instructions stored therein that, when executed, cause one or more processors corresponding to a system to perform operations, and a user interface. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract idea of evaluating and analyzing job information and asset data to determine job status. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-5, 9-14, 18-23, and 27 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 3-4, 10, 12-13, 19, and 21-22 recite additional elements of a computer, at least one asset, IoT device, machine learning, the IoT device includes a communication device enabled for cellular or other wireless communication via SIMs installed in the communication device, a system comprising a storage database and a decision system including a processor, a non-transitory computer-readable medium having executable instructions stored therein that, when executed, cause one or more processors corresponding to a system to perform operations, and a user interface. As per the Applicant’s specification an asset can be a vehicle, generator, etc. [0003]; an IoT device may include sensors [0029]; machine learning include a learning algorithm implemented in the cloud or on a user device [0033]; communication devices could be devices using a radio module, Wi-Fi, or any other wireless communication technology [0030]; a decision system learns and analyzes data and implements a learning algorithm [0033]; the computer-readable medium can be any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device and can include semiconductor or solid state memory, magnetic tape, a removable computer diskette, etc. ([0060]-[0061]); and a user interface is displayed on a tablet, cell phone, PC, or the like [0056]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-5, 9-14, 18-23, and 27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-14, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier et al. (US 2017/0349058 A1) in view of Cella et al. (US 2019/0033846 A1).
As per claim 1 (Currently Amended), Bernier teaches a computer-implemented method for providing job status information of at least one asset to which an loT (Internet of Things) device is attached comprising (Bernier e.g. Figs. 1-2; Fig. 1 system and methods for managing outdoor equipment include one or more connected units 102 (i.e. asset) connected to a network 104 [0036]. The connected unit  includes a prime mover and communication circuitry communicably coupled to a fleet management system [0004]. The communication circuitry facilitates transmission of the status of the connected unit 102 to the fleet management system [0063]. The connected unit 102 includes a network interface 112 which includes a Wi-Fi interface, a cellular modem, a Bluetooth transceiver, a Bluetooth beacon, a (radio-frequency identification (RFID) transceiver, a near-field communication (NFC) transceiver, or a combination thereof (i.e. IoT devices) [0039].): 
Bernier teaches receiving job information for one or more jobs; (Figs. 1 and 3; The operational time, the equipment, job site, and operator information relating to that specific job can be tracked and stored in the memory 118 of the fleet management system 132 [0073].)
Bernier teaches receiving location data, vibration data, and speed data from the loT device attached to the at least one asset; (Bernier e.g. Figs. 1-3; Operational data may be monitored on the connected units [0052]. The connected unit 102 additionally includes various sensors including a location positioning sensor 210, an acceleration sensor 216, communication circuitry 224, etc. (i.e. IoT devices) [0053]. The location positioning sensor 210 is structured to receive location data and determine a location or receive information indicative of a location of the connected unit 102 [0057]. The acceleration sensor 216 senses the acceleration and/or deceleration of the connected unit 102 and can be coupled to one or more wheels or the drive shaft of the connected unit to detect the speed of the unit [0059]. The fleet management system’s alert circuit 308 is configured to receive and transmit other alerts relating to the fleet including alerts related to vibration sensing (Fig. 3 and [0080]). The sensors are communicably coupled to the communication circuitry 224 to transmit the sensed information to the enterprise computing system 108 (Fig. 2 and  [0054]-[0059]).)
Bernier teaches evaluating the received location data, vibration data, and speed data with respect to the received job information for the one or more jobs to determine the job status of the at least one asset to which the loT device is attached based on a specified condition, (Bernier e.g. Figs. 1 and 3, The fleet management system's productivity circuit 302 determines the completeness of a particular job by tracking operational time, the equipment, job site, and operator information relating to that specific job.  For example, the productivity information can include a comparison of the estimated time (e.g. quoted time) to complete a job versus the actual time to complete a job [0073]. The fleet management system 132 may also compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated (e.g. abnormal operating condition) [0051]. The enterprise computing system 108 further includes a display 126 that is used to present operational data, route and/or location information, productivity information, and the like on the enterprise computing system 108 [0046]. The fleet management system’s display circuit 312 may create, generate, establish, update, and maintain a status list of one or more of the connected units 102 and/or one or more connected fleets 122 and any information associated therewith. Information included in the list may include an identification of the connected unit 102 (e.g., designated name of unit, name of user) and a status of the unit 102 (e.g., operational, current runtime, outside geo-fenced area, etc.) [0086].)
Bernier teaches wherein the evaluation of vibration data includes determining if the vibration data is between a predetermined acceptable range, wherein the acceptable range is defined by the lower-bound (LB) & upper-bound (UB) level of vibration (Bernier e.g. Fig. 1, The tables database 130 is configured to hold, store, categorize, and otherwise serve as a repository for various information relating to the connected unit 102 such as one or more expected (e.g., normal, predetermined) operational parameters for the connected unit 102 [0049]. The operational parameters include angle of operation, acceleration, oil/tire pressure, air/oil temperature, etc. and include ranges with a maximum and minimum (i.e. UB and LB) desired (i.e. acceptable) value to which a current operating parameter of the connected unit 102 can be compared [0050]. The fleet management system 132 may compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated (e.g. abnormal operating conditions) [0051]. The fleet management system’s alert circuit 308 is configured to receive and transmit other alerts relating to the fleet including alerts related to vibration sensing. The problem is detected by comparing the values received from the connected unit 102 to the values stored in the table database 130  (Fig. 3 and [0080]). The Examiner submits that vibration can be tracked/detected through the acceleration data.), which is derived from historic data gathered for each device, (Bernier e.g. The fleet management system is used to schedule jobs, track which operators are using the units 102, monitor the operation and location of other tools at the job site via the use of various sensors [0135]. The enterprise computing system 108 includes a historical jobs database 128 that is configured to hold, store, categorize, and otherwise serve as a repository for information related to past archived jobs. Jobs include any instance of employments of one or more connected fleets 122 to perform a task. Information regarding past jobs may include job location and any equipment, staffing, and scheduling logs for those jobs [0048]. The productivity circuit is structured to receive information (e.g. various runtime data) from the historical jobs database regarding past jobs of the connected unit 102 [0069].) 
Bernier does not explicitly teach, however, Cella teaches or if the vibration threshold is reached, wherein the vibration threshold is determined by processing vibration data through any of: a low pass filter, hi pass filter, or a combination thereof to minimize false positive or false negative, (Cella e.g. Methods and systems for a monitoring system for data collection in an industrial environment (Abstract). A data analysis circuit structured to analyze the collected data from the plurality of input channels, wherein one of the plurality of input channels is connected to a vibration sensor providing continuous vibration data, wherein when the data analysis circuit detects a measured vibration data value outside a predetermined range for the continuous vibration data [0013]. The analyzing may further include performing a signal conditioning to improve signal-to-noise ratio in the continuous vibration data. The performing the signal conditioning may further include at least one of filtering the continuous vibration data and anti-aliasing the continuous vibration data [0014]. The expert system may determine that the system should apply one or more filters (low pass, high pass, band pass, etc.) to collected data [0728].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Bernier’s fleet management system to include filtering sensor data as taught by Cella in order to improve signal-to-noise ratio in the collected data  (Cella e.g. [0014]).
Bernier teaches and the evaluation of speed data includes if the speed data is between a predetermined range; and (Bernier e.g. Figs. 1 and 2,  The connected unit 102 (i.e. asset) additionally includes various sensors including an acceleration sensor 216 [0053]. The acceleration sensor 216 senses the acceleration and/or deceleration of the connected unit 102. The acceleration sensor can be coupled to one or more wheels or the drive shaft of the connected unit to detect the speed of the unit [0059]. The fleet management system 132 may compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated [0051]. The operational parameters include ranges with a maximum and minimum desired value to which a current operating parameter of the connected unit 102 can be compared [0050]. Alerts may include excessive unit speed, vibration sensing, etc. [0080].)
Bernier teaches providing alerts regarding the job status via user interface. (Bernier e.g. The system provides real-time or near real-time operational updates, preemptive alerts, and various other data of outdoor power equipment [0032]. Contemporaneous updates and alerts may include operational alerts, maintenance alerts, and other notifications relating to the operation and health of the equipment [0033]. The enterprise computing system 108 includes a display 126 to provide a user interface for receiving and displaying information as in Figs. 4-7 [0046].)
As per claim 10 (Currently Amended), Bernier teaches a system for providing job status information of at least one asset to which an loT (Internet of Things) device is attached comprising (Bernier e.g. Fig. 1 system and methods for managing outdoor equipment include one or more connected units 102 (i.e. asset) connected to a network 104 [0036]. The connected unit includes a prime mover and communication circuitry communicably coupled to a fleet management system [0004]. The connected unit 102 includes a network interface 112 which may include a Wi-Fi interface, a cellular modem, a Bluetooth transceiver, a Bluetooth beacon, a (radio-frequency identification (RFID) transceiver, a near-field communication (NFC) transceiver, or a combination thereof (i.e. IoT devices) [0039]. The enterprise computing system 108 includes a display 126 that is used to present operational data, route and/or location information, productivity information, (i.e. job status) and the like on the enterprise computing system 108 [0046].): 
Bernier teaches a storage database, wherein the storage database receives job information for one or more jobs, and location data, vibration data, and speed data from the loT device attached to the at least one asset; and  (Bernier e.g. Fig. 1 historical job database 128 and tables database 130; The historical jobs database 128 is configured to hold, store, categorize, and otherwise serve as a repository for information related to past archived jobs [0048]. The tables database 130 is configured to hold, store, categorize, and otherwise serve as a repository for various information relating to the connected unit 102 such as operational parameters [0049]. Fig. 3 time logging circuit 306 is communicably coupled to each of the sensors (e.g. location 210, acceleration 216, etc.) of the connected unit 102 shown in FIG. 2 to receive time information and to the tables database 130 to store the information received from the sensors (Figs. 2-3 and [0079]).)
Bernier teaches a decision system including a processor, wherein the decision system evaluates the received location data, vibration data, and speed data with respect to the received job information for the one or more jobs to determine the job status of the at least one asset to which an loT device is attached based on a specified condition, (Bernier e.g. Figs. 1 and 3 fleet management system 132 (i.e. decision system) with processor 134; To monitor operational aspects of the units, the fleet management system 132 may include ignition sensors, accelerometers, speed sensors, location positioning sensors, etc. [0135]. The fleet management system 132 may compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated (e.g. abnormal operating conditions) [0051]. The fleet management system's productivity circuit 302 is structured to receive information from the connected unit 102 such as location of the unit 102 and the on-site time of the unit 102 [0068]. The fleet management system's productivity circuit 302 can determine the completeness of a particular job by comparing the estimated time (e.g. quoted time) to complete a job versus the actual time to complete a job [0073]. The fleet management system’s alert circuit 308 is configured to receive and transmit other alerts relating to the fleet including alerts related to vibration sensing (Fig. 3 and [0080]).)
Bernier teaches wherein the evaluation of vibration data includes determining if the vibration data is between a predetermined acceptable range, wherein the acceptable range is defined by the lower-bound (LB) & upper-bound (UB) level of vibration, which is derived from historic data gathered for each device, (See claim 1d for response.)
Bernier in view of Cella teach or if the vibration threshold is reached, wherein the vibration threshold is determined by processing vibration data through any of: a low pass filter, hi pass filter, or a combination thereof to minimize false positive or false negative, (See claim 1e for response.)
Bernier teaches and the evaluation of speed data includes if the speed data is between a predetermined range; and (See claim 1f for response.)
Bernier teaches a user interface, wherein the user interface is used to provide alerts regarding the job status. (See claim 1g for response.)
As per claim 19 (Currently Amended), A non-transitory computer-readable medium having executable instructions stored therein that, when executed, cause one or more processors corresponding to a system for providing job status information of at least one asset to which an loT (Internet of Things) device is attached having a database, a decision system and a user interface to perform operations comprising (Bernier e.g. Figs 1 and 3; Fig. 1 system for managing a fleet of outdoor equipment include connected units 102 with network interface 112 (i.e. IoT device), memory 118 with historical jobs and tables databases, a fleet management system 132 (i.e. decision system), and display 126 (i.e. user interface). An exemplary system for implementing the overall system or portions of the embodiments might include a general purpose computing computers in the form of computers, including a processing unit, a system memory, and a system bus that couples various system components including the system memory to the processing unit. Each memory device may include non- transient volatile storage media, non-volatile storage media, non-transitory storage media. Media include machine-executable instructions and data which cause a computer or processing machine to perform a certain function or a group of functions [0140].) : 
Bernier teaches receiving job information for one or more jobs; (See claim 1a for response.)
Bernier teaches receiving location data, vibration data, and speed data of the at least one loT device attached to the at least one asset; (See claim 1b for response.)
Bernier teaches evaluating the received location data, vibration data, and speed data with respect to the received job information for the one or more jobs to determine the job status of the at least one asset to which the loT device is attached based on a specified condition, (See claim 1c for response.)
Bernier teaches wherein the evaluation of vibration data includes determining if the vibration data is between a predetermined acceptable range, wherein the acceptable range is defined by the lower-bound (LB) & upper-bound (UB) level of vibration, which is derived from historic data gathered for each device,  (See claim 1d for response.)
Bernier in view of Cella teach or if the vibration threshold is reached, wherein the vibration threshold is determined by processing vibration data through any of: a low pass filter, hi pass filter, or a combination thereof to minimize false positive or false negative,  (See claim 1e for response.)
Bernier teaches and the evaluation of speed data includes if the speed data is between a predetermined range; and (See claim 1f for response.)
Bernier teaches providing alerts regarding the job status via user interface. (See claim 1g for response.)
As per claims 2, 11, and 20 (Original), Bernier in view of Cella teach the computer-implemented method of claim 1, the system of claim 10, and non-transitory computer-readable medium of claim 19, Bernier also teaches wherein the job information for the one or more jobs comprises any one or more of: location of the job, equipment information for the one or more equipment assigned to the job, driver information for the driver assigned to transport the one or more equipment to the job, work team assigned for the job, expected start time of the job, expected end time of the job and information of the customer providing the job. (Bernier e.g. Fig. 1, The enterprise computing system 108 further includes a historical jobs database 128 . The historical jobs database 128 is configured to hold, store, categorize, and otherwise serve as a repository for information related to past archived jobs that includes job location and any equipment, staffing, and scheduling logs for those jobs [0048].)
As per claims 3, 12, and 21 (Original), Bernier in view of Cella teach the computer-implemented method of claim 1, the system of claim 10, and non-transitory computer-readable medium of claim 19, Bernier in view of Cella also teach wherein the one or more jobs comprise machine learned jobs, wherein the machine learning of jobs includes using history and analytics to learn job behavior.
Bernier teaches storing and analyzing the history of past jobs (Bernier e.g. Figs. 1 and 3, The historical jobs database 128 is configured to hold, store, categorize, and otherwise serve as a repository for information related to past archived jobs that includes job location and any equipment, staffing, and scheduling logs for those jobs [0048]. The fleet management system's productivity circuit 302 is configured to receive information from the historical jobs database 128 to identify historical job locations and determine scheduling, equipment adjustments, and/or staffing adjustments to one or more jobs in view of the historical information related to those jobs (Fig. 3 and [0069]). The productivity circuit 302 is additionally structured to use information received from the historical jobs database 128 regarding past jobs performed ( which may include the location of the jobs) and information regarding the profit margin from that job to associate the profit with the type of job that was performed (Fig. 3 and [0070]).)
Bernier does not explicitly teach using machine learning of jobs.
However, Cella teaches using machine learning to analyze data sets (Cella e.g. Cella teaches methods and systems for a monitoring system for data collection in an industrial environment (Abstract). Intelligent systems may include machine learning systems 122, such as for learning on one or more data sets. The one or more data sets may include information collected using local data collection systems 102 or other information from input sources 116, such as to recognize states, objects, events, patterns, conditions, or the like [0183].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Bernier’s fleet management system to include machine learning in analyzing one or more data sets (e.g. past jobs) as taught by Cella in order to automate optimization of control of a system or process (Cella e.g. [0183]).
As per claims 4, 12, and 22 (Currently Amended), Bernier in view of Cella teach the computer-implemented method of claim 1, the system of claim 10, and non-transitory computer-readable medium of claim 19, Bernier teaches wherein the IoT device includes a communication device enabled for cellular or other wireless communication via SIMs (Subscriber Identification Modules) installed in the communication device. (Bernier e.g. Fig. 1, The connected unit 102 (i.e. asset) includes a network interface 112 which may include a Wi-Fi interface, a cellular modem, a Bluetooth transceiver, a Bluetooth beacon, a (radio-frequency identification (RFID) transceiver, a near-field communication (NFC) transceiver, or a combination thereof (i.e. IoT devices) [0039]. Figs. 1A-1D show various machine-to-machine communication systems and include communication via cellular devices (e.g. mobile device 113) which inherently include SIM cards [0041].)
As per claims 5, 14, and 23 (Original), Bernier in view of Cella teach the computer-implemented method of claim 1, the system of claim 10, and non-transitory computer-readable medium of claim 19, Bernier teaches wherein evaluating the location data with respect to job information for the one or more jobs includes comparing location of the job with the location of the IoT device. (Bernier e.g. Fig. 1, The connected unit 102 additionally includes a location positioning sensor 210 that is structured to receive location data and determine a location or receive information indicative of a location of the connected unit 102 (Fig. 2 and [0057]). The fleet management system's productivity circuit 302 is structured to receive information from the connected unit 102 such as the location of the unit 102 and the on-site time of the unit 102, the amount of time the unit 102 is at a particular jobsite [0068]. The fleet management system 132 may compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated [0051]. Alerts may include unit in/out of geo-fence (i.e. location), geo-fence timing, excessive unit speed, vibration sensing, etc. [0080].)
Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier et al. (US 2017/0349058 A1) in view of Cella et al. (US 2019/0033846 A1) and in further view of Lee et al. (US 2021/0058307 A1).
As per claims 9, 18, and 27 (Currently Amended), Bernier teaches the computer-implemented method of claim 1, the system of claim 10, and non-transitory computer-readable medium of claim 19, Bernier teaches wherein evaluating the speed data further includes detecting speed of the IoT device (Bernier e.g. Figs. 1 and 2,  The connected unit 102 (i.e. asset) additionally includes various sensors including an acceleration sensor 216 [0053]. The acceleration sensor 216 senses the acceleration and/or deceleration of the connected unit 102. The acceleration sensor can be coupled to one or more wheels or the drive shaft of the connected unit to detect the speed of the unit [0059]. The fleet management system 132 may compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated [0051]. Alerts may include excessive unit speed, vibration sensing, etc. [0080].), calculating moving average of the speed value and deriving trend of speed from various sized windows of time series speed data. 
Bernier teaches storing time series sensor data and calculating an average of the speed value (Bernier e.g. The fleet management system’s time logging circuit 306 is communicably coupled to each of the sensors shown in FIG. 2 to receive time information and to the tables database 130 to store the information received from the sensors (i.e. time series data) [0079]. Fig. 9 shows average speed calculation in RPM of Equipment A.)
Bernier does not explicitly teach calculating moving average of the speed value and deriving trend of speed from various sized windows of time series speed data.
However, Lee teaches calculating moving average of sensor data and deriving a trend of the sensor data from various sized windows of time series speed data (Lee e.g. Figs. 1 and 8; Lee teaches an internet of things ( IoT) stream data quality indicator and profiling method and a system [0002]. Method includes receiving stream data generated from at least one or more IoT equipment sensors, calculating quality indicators being preset for the received stream data, and measuring quality for the stream data of the IoT equipment sensor based on the calculated quality indicators [0007]. A data measurement process may be to calculate the trend abnormal indicator by fetching data of a window size per every sliding duration time, performing a smoothing work of window data using moving average or the like if necessary, calculating a simple regression model equation using the smoothed window data, and calculating a trend of corresponding data using a coefficient of the calculated regression model [0069].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Bernier’s fleet management system to include calculating moving average of sensor data (i.e. speed data) as taught by Lee in order to smooth the data and identify current trends (Lee e.g. [0069]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624